United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF DEFENSE, NAVY SUPPLY
DEPOT, Mechanicsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-213
Issued: April 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant, through his attorney, filed a timely appeal from an
October 17, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
granting a schedule award. Pursuant the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
the right upper extremity.
FACTUAL HISTORY
On June 25, 2010 appellant, then a 49-year-old materials handler, filed a traumatic injury
claim alleging that on May 25, 2010 he injured a muscle in his right shoulder in the performance
of duty. OWCP accepted that he sustained a right rotator cuff tear. On December 6, 2010
1

5 U.S.C. § 8101 et seq.

appellant underwent a right shoulder acromioplasty to repair a full-thickness tear of the rotator
cuff.
On October 13, 2011 appellant filed a claim for a schedule award. By letter dated
October 24, 2011, OWCP requested that he submit an impairment evaluation from his physician
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2
By decision dated December 6, 2011, OWCP denied appellant’s claim for a schedule
award. It found that he had not submitted any impairment rating.
On December 13, 2011 appellant, through counsel, requested a telephone hearing before
an OWCP hearing representative.
In an impairment evaluation dated January 23, 2012, Dr. Gerald E. Dworkin, an
osteopath, advised that appellant had a 19 percent permanent impairment of the right shoulder
under the fifth edition of the A.M.A., Guides.
In a second impairment evaluation dated January 23, 2012, Dr. Dworkin evaluated
appellant’s impairment using the sixth edition of the A.M.A., Guides. He diagnosed right
shoulder pain status post rotator cuff repair with “evidence of circumferential labral atrophy and
degenerative changes with the AC [acromioclavicular] joint.” Dr. Dworkin provided range of
motion measurements of the right shoulder and found 4/5 muscle strength. Citing Chapter 15 of
the sixth edition of the A.M.A., Guides, he determined that appellant had a 25 percent right
upper extremity impairment using the diagnosis-based method for rating impairments.
A telephone hearing was held on February 28, 2012.
In a March 27, 2012 OWCP decision, the hearing representative set aside the
December 6, 2011 decision and remanding the case for OWCP’s medical adviser to review the
reports from Dr. Dworkin to determine if permanent impairment was established.
On April 12, 2012 OWCP referred Dr. Dworkin’s impairment rating under the fifth
edition of the A.M.A., Guides to OWCP’s medical adviser for review.
On April 19, 2012 OWCP’s medical adviser reviewed Dr. Dworkin’s January 23, 2012
report prepared using the fifth edition of the A.M.A., Guides. He identified the applicable
diagnosis as a full-thickness rotator cuff tear and, after applying grade modifiers, determined that
appellant had a seven percent permanent impairment of the right upper extremity.
By decision dated May 2, 2012, OWCP granted appellant a schedule award for a seven
percent permanent impairment of the right upper extremity. The period of the award ran for
21.84 weeks from January 23 to June 23, 2012.
2

In a progress report dated November 9, 2011, Dr. Raymond E. Dahl, an osteopath, discussed appellant’s history
of a rotator cuff repair and diagnosed a recurrent full-thickness rotator cuff tear of the right shoulder. He found that
appellant was at maximum medical improvement and released him to resume his usual employment.

2

On May 8, 2012 appellant, through counsel, requested a telephone hearing.
Following a review of the written record, in a decision dated October 17, 2012, OWCP’s
hearing representative affirmed the May 2, 2012 decision.3 He found that OWCP’s medical
adviser was the only physician, who rated impairment under the sixth edition of the A.M.A.,
Guides.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 Effective May 1, 2009,
OWCP adopted the sixth edition of the A.M.A., Guides8 as the appropriate edition for all awards
issued after that date.9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
The Board finds that the case is not in posture for decision. OWCP accepted that
appellant sustained a right rotator cuff tear and authorized an acromioplasty to repair a fullthickness tear. In a decision dated December 6, 2011, it denied his schedule award claim as he
had not submitted an impairment evaluation. On December 13, 2011 appellant requested a
telephone hearing and submitted a January 23, 2012 impairment evaluation from Dr. Dworkin
3

On August 20, 2012 counsel agreed to a review of the written record in lieu of an oral hearing.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausbon N. Johnson, 50 ECAB 304 (1999).

7

20 C.F.R. § 10.404.

8

A.M.A., Guides (6th ed. 2009).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
10

See id. at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(d)
(August 2002).

3

finding that, pursuant to the fifth edition of the A.M.A., Guides, he had a 19 percent right
shoulder impairment. OWCP’s hearing representative subsequently noted that, prior to the
hearing, appellant submitted an impairment evaluation dated January 23, 2012 from Dr. Dworkin
using the sixth edition of the A.M.A., Guides.11 She remanded the case to refer Dr. Dworkin’s
new report to OWCP’s medical adviser to review. OWCP, however, mistakenly referred only
Dr. Dworkin’s January 23, 2012 report utilizing the fifth edition of the A.M.A., Guides to the
medical adviser. OWCP procedures provide that, after obtaining all necessary medical evidence,
the file should be routed to the medical adviser for an opinion concerning the nature and extent
of any impairment in accordance with the A.M.A., Guides.12 OWCP did not forward the
January 23, 2012 medical report from Dr. Dworkin using the sixth edition of the A.M.A., Guides
as instructed by the hearing representative. While the claimant has the burden of establishing the
extent of impairment due to an accepted injury, OWCP shares responsibility in the development
of the evidence.13 The case will be remanded to forward Dr. Dworkin’s January 23, 2012 report
applying the sixth edition of the A.M.A., Guides to a medical adviser for review. Following
such further development as OWCP deems necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

OWCP’s hearing representative indicated that she received Dr. Dworkin’s January 23, 2012 report using the
sixth edition of the A.M.A., Guides prior to her March 27, 2012 decision. The record, however, indicates that
OWCP received the report on May 2, 2012. Regardless, the report was received prior to the schedule award
decision on review before the Board.
12

See supra note 10.

13

See D.M., 59 ECAB 576 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 16, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

